AMENDMENT NO. 1, dated September 13, 2005, to Employment Agreement, dated as of
November 3, 2003, by and between Vion Pharmaceuticals, Inc., a Delaware
corporation (the "Company"), and Alan Kessman (the "Executive").

WHEREAS, the Executive has been acting as the President and Chief Executive
Officer of the Company pursuant to an employment agreement dated November 3,
2003 (the "2003 Agreement"); and

WHEREAS, the 2003 Agreement expires on December 31, 2005; and

WHEREAS, the Board of Directors of the Company (the "Board") recognizes that the
Executive's continued long-term contribution to the growth and success of the
Company is essential, and the Board desires to provide for the continued
employment of the Executive on the terms set forth in the 2003 Agreement; and

WHEREAS, the Executive is willing to continue to serve the Company on the terms
and conditions set forth in the 2003 Agreement.

NOW THEREFORE, in order to effectuate the foregoing, the Company and the
Executive wish to amend the 2003 Agreement to extend the term thereof as set
forth below. Accordingly, in consideration of premises and the respective
covenants and agreements of the parties herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

1.        Section 2 of the 2003 Agreement is hereby amended and restated in its
entirety to read as follows:

"2.    Term. The term of the Executive's employment hereunder (the "term") will
commence on January 1, 2004 (the "Effective Date") and, unless sooner terminated
or extended in accordance with the terms hereof, will expire on December 31,
2006. This Agreement shall not become effective until the Effective Date and
shall only become effective if the Executive's employment by the Company (under
the January 1999 Agreement) has not been terminated prior to the Effective
Date."

2.        Except as specifically set forth herein, the 2003 Agreement shall
remain in force and effect in its entirety.

3.        This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, this Amendment No. 1 has been executed as of the date and
year first above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
VION PHARMACEUTICALS, INC.   [spacer.gif] By: [spacer.gif] /s/   Howard Johnson
  [spacer.gif]   [spacer.gif] Name: Howard Johnson
Title: President   [spacer.gif]   [spacer.gif] /s/   Alan
Kessman                                                       [spacer.gif]  
[spacer.gif]   Alan Kessman [spacer.gif]


--------------------------------------------------------------------------------
